Citation Nr: 0410966	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  99-06 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to September 
1966.  


This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which continued a 40 percent disability rating.  

The veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2003 hearing.  The transcript is of record.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).(2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

During the veteran's September 2003 personal hearing, he testified 
that he receives treatment for his ulcer every four months at the 
VA medical facility in East Orange, New Jersey.  His most recent 
appointment took place as recent as one week prior to his personal 
hearing.  The veteran also reported that he obtains prescribed 
medications from this facility.  Any VA medical records are deemed 
to be constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA are fully 
complied with and satisfied.  See 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Particularly, the RO 
must notify 
the veteran of the applicable provisions of the VCAA, including 
what evidence is needed to support his claim, what evidence VA 
will develop, and what evidence the veteran must furnish.

2.  The RO should contact the VA medical facility at East Orange, 
New Jersey and request all treatment records, including laboratory 
data and prescription records, from March 2000 until the present.

3.  The RO should then review the record, including the newly 
obtained VA treatment reports.  If the benefit sought on appeal 
remains denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he isunless he 
is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





